Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148984 & (35)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  TONY MARCELLI,                                                                                          David F. Viviano,
          Plaintiff-Appellant,                                                                                        Justices


  and
  CYNTHIA MARCELLI and MARCELLI
  CONSTRUCTION COMPANY, INC.,
           Plaintiffs,
  v                                                                 SC: 148984
                                                                    COA: 319069
                                                                    Oakland CC: 2013-134064-CK
  JAMES M. WALKER, WESTFIELD
  COMPANIES, d/b/a OHIO FARMERS
  INSURANCE COMPANY, GUS
  YOGMOUR, JR., RONALD A.
  DENEWETH, and DENEWETH &
  PARFITT, P.C.,
             Defendants-Appellees.

  ____________________________________/

          On order of the Court, the application for leave to appeal the March 19, 2014 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion to supplement
  record is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2014
         h0721
                                                                               Clerk